Filed 10/13/20 In re M.W. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re M.W. et al., Persons Coming Under
 the Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                              E074844

          Plaintiff and Respondent,                                      (Super.Ct.No. RIJ1800655)

 v.                                                                      OPINION

 L.W.,

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Cheryl C. Murphy, Judge.

Affirmed.

         Johanna R. Shargel, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Gregory P. Priamos, County Counsel, James E. Brown, Anna M. Marchand and

Julie Koons Jarvi, Deputy County Counsel, for Plaintiff and Respondent.



                                                             1
       On February 4, 2020, the juvenile court terminated L.W.’s (mother) parental rights

to her three daughters, Me., Mi., and My., under Welfare and Institutions Code1

section 366.26. Mother appeals, contending the court erred by finding the beneficial

parent-child relationship exception to adoption did not apply. We reject her contention

and affirm.

                   I. PROCEDURAL BACKGROUND AND FACTS

       A.     Detention.

       On August 22, 2018, the family came to the attention of the Riverside County

Department of Public Social Services (DPSS) when three-year-old Mi. (born May 2015)

was found walking on the street without an adult. Upon the child’s return, mother

reported that she had left Mi. and My. (born July 2018) in the care of K.B. (father), and

he had fallen asleep. Mother agreed not to leave the children in father’s care, and he

agreed to stay awake while caring for the children.

       On September 25, 2018, mother brought My. to the emergency room for lethargy

and thrush. Subsequent tests revealed the infant had multiple broken ribs, a collapsed

lung, a break to her lower arm, fractures on both sides of her face, bruising and trauma all

over her body, and a spleen laceration. Her injuries were at different stages of healing

and did not appear accidental. The doctor opined that My. had been abused “every day or

nearly every day of her life.”




       1 All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                             2
       When interviewed, mother said she lives with My. and father, as well as her two

daughters, Me. (born Jan. 2008) and Mi. Mother reported her belief that father must have

physically abused My. because he cared for the girls when she was at work, and he was

“physically and emotionally abusive towards her.” She stated that when she decided to

bring the infant to the emergency room, father repeatedly discouraged her from doing so.

Mother reported that father consumes beer daily and smokes marijuana regularly.

Regarding her other daughters’ biological fathers, mother stated that Me.’s father (K.S.)

has never met Me. or provided care or support, and Mi.’s father (M.M.) is not involved,

but he does send monthly child support checks.2 On September 26, 2018, in his

interview, father denied any knowledge of how My.’s injuries occurred, denied recent use

of marijuana, claimed to only drink one to two beers a day, and confirmed that he and

mother are the only caregivers for My.

       On October 4, 2018, DPSS filed a dependency petition under section 300,

subdivisions (a) (serious physical harm as to My. only), (b)(1) (failure to protect as to all

the girls), (e) (severe physical abuse as to My. only), (g) (no provision for support as to

Me.& Mi. only), (i) (cruelty as to My. only) and (j) (abuse of siblings as to Me. & Mi.

only). The petition alleged that while in the custody of father, My. was physically abused

and sustained “severe and non-accidental injuries.” On October 5, 2018, the children

were detained outside the home, and visitation with mother was limited to Me. and Mi.



       2 Neither K.S. nor M.M. are parties to this appeal and, therefore, they will only be
discussed as needed. On July 15, 2019, mother was notified that a paternity DNA test
showed K.S. is not the biological father of Me.

                                              3
       B.     Jurisdiction/disposition reports.

       According to the jurisdiction/disposition report filed November 2, 2018, and the

addendums filed December 10, 2018, January 4, February 7, March 1, and March 21,

2019, father was married to another woman who reported domestic violence in their

relationship. His family reported that he has a history of substance abuse and “erratic

behavior,” including an attempt to suffocate the paternal grandmother with a pillow. As a

result of the Riverside County District Attorney’s Office investigation into My.’s injuries,

father was arrested. On January 28, 2019, father was charged with torture (Pen. Code,

§ 206), and both father and mother were charged with willful child cruelty (Pen. Code,

§ 273a). It was further alleged that father personally inflicted great bodily injury. (Pen.

Code, §§ 12022.7, subd. (a), 1192.7, subd. (c)(8).)

       The social worker met with mother on November 8, 2018. In response to learning

about father’s past, mother was “extremely upset” and “questioned how honest he was

throughout the course of their relationship.” She was not surprised to learn he was

violent with his wife and disclosed “domestic violence in their relationship.” Due to

concerns for her own safety, and because of the injuries My. had sustained, mother

informed the social worker that she no longer resided with father. On December 21,

2018, the social worker was informed that mother was pregnant. In January 2019,

mother learned there was a warrant for her arrest for willful child cruelty.

       On February 8, 2019, mother told the social worker that she had not spoken with

father since November 2018. However, this contradicted information the social worker

had received from a district attorney investigator on January 30, 2019. The investigator


                                             4
shared his “concerns regarding the mother, as she lied about not having any contact with

[father].” He stated that mother had been in constant communication with father (via text

messages) during January 2019. When the social worker confronted mother with this

information, she downplayed their conversations. She also denied telling father that she

loved him, but this again contradicted the information received from law enforcement.

Mother explained that she had kept in contact with father “in order to see if he would

admit to [My.’s] injuries.” The social worker expressed concern regarding mother’s lack

of honesty for the past three months and informed mother that it could affect DPSS’s

recommendation.

       The social worker reported that mother had been referred to, and was participating

in, parenting classes, a medication evaluation, individual therapy, and domestic violence

education. In the beginning, mother “actively engage[d] in services” and was “very

conscientious regarding her children.” However, because of mother’s lies regarding her

contact with father, the social worker opined that mother “appears to lack insight as to

why continued contact with [father] and being dishonest with both [DPSS] and her

service providers is detrimental to her children’s safety.” The social worker expressed

concern that “mother’s choice to continue contact with [father], despite previously stating

there were ‘red flags’ in their relationship, indicates that she is not willing to ensure that

both she and the children would be safe from [father] in the future.”

       Regarding visitation, mother “demonstrated excellent parenting skills” with Me.

and Mi., who were “extremely bonded” to her. Initially, the social worker noted Me.’s

mental health “has deteriorated since being placed into foster care, as evidenced by a


                                               5
change in her demeanor as well as her statements that she wants to harm herself.”3

However, as of January 25, 2019, Me. “denied having any further thoughts of wanting to

hurt herself.” DPSS considered recommending supervised visitation between mother and

My., along with reunification services, but decided against such recommendation given

mother’s actions regarding father. A contested jurisdictional hearing was set for March

27, 2019.

       C.      Contested jurisdiction/disposition hearing.

       On March 27, 2019, the social worker testified that mother had (1) completed

parenting classes, (2) participated in individual counseling, (3) completed psychological

and medication evaluations, (4) maintained consistent contact with Me. and Mi,

(5) enrolled in a domestic violence program, and (6) continued to work full time. She

further testified that mother had engaged in 35 phone calls and 150 text messages with

father. Because mother had maintained contact with father and then lied about it, the

social worker expressed concern for the children’s safety if they were to reunify with her.

The court ordered the first amended petition filed, found that “ICWA”4 does not apply,

struck the allegations g1 and g2, determined that Me. and Mi. came under section 300,

subdivisions (b)(1), and (j), and My. came under section 300, subdivisions (a), (b)(1), (e),




       3  When the social worker met with Me. regarding her statements, Me. “shared
that she wanted to hurt herself because her friends did not want to play with her, sharing
that her ‘best friends had a new friend,’ indicating that she did not get along with their
new friend.”

       4   The Indian Child Welfare Act of 1978. (25 U.S.C. § 1901 et seq.)

                                             6
(i), and (j), and continued the disposition hearing. The first amended petition was filed

on March 27, 2019.

        At the continued disposition hearing, the social worker testified that she had

received a transcript of mother and father’s calls and text messages, which show that both

parents expressed love for each other, mother had made food for father, and father had

visited mother. The court admitted the call log and text messages into evidence. With

the agreement from all parties, the contested disposition hearing was continued to May 7,

2019.

        Prior to the hearing, DPSS filed an addendum report on April 12, 2019, which

included a copy of mother’s psychological assessment by Robert L. Suiter, Ph.D, Psy.D.

Dr. Suitor confirmed a history of domestic violence between mother and father. He

expressed concern that mother had “difficulty being open and honest with the

psychological testing. [And, despite] two strong admonitions about the importance of

being truthful, open, and honest with the testing, . . . five objectively scored instruments

were invalid due to her heightened degree of defensiveness or her heightened degree to

present herself favorably.” Dr. Suiter determined it was “inconclusive” as to whether

mother could benefit from services and be able to care for her daughters. Mother’s

therapist reported that treatment was “‘just at the beginning’” and she “‘ha[s] a ways to

go.’” The therapist voiced concern about mother’s contact with father and opined that

her description of such contact “‘lacked authenticity.’” Mother was to begin services at

Perris Valley Recovery Programs on April 16, 2019.




                                              7
       According to the addendum report filed May 2, 2019, all three children were

placed in the same foster family home with a caregiver who was “willing to provide

permanency to the children.” Mother was arraigned on the charge of willful child cruelty

(Pen. Code, § 273a), and a settlement conference was scheduled for May 22, 2019.

DPSS reported that since mother “has still failed to take responsibility for her actions, as

she denied the concerns that were noted by Dr. Suiter in the psychological assessment,”

“it would not be in the children’s best interest for [her] to be granted Family

Reunification Services, as [she] fails to realize the impact of both her actions and

[father’s] actions that led to [DPSS’s] involvement.”

       On May 7, 2019, the juvenile court found by clear and convincing evidence that

removal of the children from parents’ custody was warranted. Mother was denied

reunification services pursuant to section 361.5, subdivision (b).5 The court described

My.’s extensive injuries, the fact that only mother and father cared for the infant,


       5  “Reunification services need not be provided to a parent . . . when the court
finds, by clear and convincing evidence” that an exception set forth in section 361.5,
subdivision (b)(5), (6) or (7) applies. (§ 361.5, subd. (b).) Section 361.5,
subdivision (b)(5) authorizes the court to deny reunification services to a parent when the
child has been brought within the jurisdiction of the court under section 300,
subdivision (e), which applies when “[t]he child is under the age of five years and has
suffered severe physical abuse by a parent, or by any person known by the parent, if the
parent knew or reasonably should have known that the person was physically abusing the
child.” The exception set forth in section 361.5, subdivision (b)(6), allows the court to
deny reunification services when “the child has been adjudicated a dependent . . . as a
result of . . . the infliction of severe physical harm to the child, a sibling, or a half sibling
by a parent or guardian . . . or of another individual . . . with the consent of the parent or
guardian . . . .” (§ 361.5, subd. (b)(6)(A), (C).) The exception set forth in section 361.5,
subdivision (b)(7), allows the court to deny services when “the parent is not receiving
reunification services for a sibling or a half sibling of the child pursuant to
paragraph . . . (6).” (§ 361.5, subd. (b)(7).)

                                                8
mother’s failure to point out My.’s injuries to the emergency room staff despite their

obvious visibility, and mother’s failure to be truthful to DPSS and her service providers

about her relationship with father. Noting that mother was pregnant with another child

by father and was close to giving birth, the court stated its belief “that had father not been

arrested, she would have likely continued the relationship with him.” The court opined

that mother has shown a “lack of insight into the gravity of the situation at hand and has

failed to show that she is addressing the concern that brought the case” to the court’s

attention. Thus, the court expressed “grave concern that [mother] would not be

protective to these children should she reunify, and they be returned to her.” Finding that

mother knew or should have known about the abuse of My. and that the exceptions to

granting reunification services pursuant to section 361.5, subdivision (b)(5), (6), and (7)

apply, the court removed the children; denied mother reunification services; and set the

section 366.26 hearing. Mother was allowed weekly supervised visitation with Me. and

Mi. only.

       On May 14, 2019, mother filed a writ petition, which this court denied. (See

L.W. v. Superior Court (DPSS) (Aug. 27, 2019, E072732) [nonpub. opn.].)

       D.     Sections 366.26 and 366.3 review reports and hearing.

       According to the sections 366.26 and 366.3 reports filed August 23, 2019, the

children had been living in the same foster home since April 18, with a caregiver who

was willing and able to adopt them. Me., who was 11 years old, stated that if she could

not return to mother, she wished to remain in her current placement. A maternal aunt was

being assessed for placement through the Interstate Compact on the Placement of


                                              9
Children (Fam. Code, § 7900 et seq.) in the State of Pennsylvania. Mother continued to

participate in weekly, supervised visits with Me. and Mi., and she brought her newborn

son to the visits.6 A concurrent planning review found that the children were adoptable.

DPSS requested the section 366.26 hearing be continued for 120 days to allow for the

assessment of the maternal aunt. On September 4, 2019, the hearing was continued.

       In its addendum report filed December 24, 2019, DPSS recommended the juvenile

court proceed with the termination of parental rights. DPSS provided a preliminary

assessment of the children’s current caregiver for adoption purposes. According to the

assessment, Me. was participating in a coping skills group therapy program, and her

therapist reported that she had indecisive thoughts on permanency and adoption because

she is attached to mother. Nonetheless, Me. did not want to move out of state with

relatives. She indicated that if she could not be with mother, “it would be good to be

adopted by” her caregiver. Me. said she felt safe and cared for in her current placement.

Mi. and My. were too young to understand the concept of adoption, but Mi. reported that

her placement was good and her needs are met. My. appeared bonded and content with

the caregiver. The caregiver “presented with maturity and motivation to adopt,”

described “herself as happy, easy going, with a good heart,” and reported having good

family values. She has four adult children, one 14-year-old child, and stated she is close

to her children, grandchildren, sister, and remaining parent.




       6   E.B. was born in June 2019. He was placed in a different foster home.

                                            10
       According to the addendum report filed December 27, 2019, the referral for

placement of the children with the maternal aunt in Pennsylvania was “denied and

closed . . . , due to lack of cooperation with completing the foster care certification.” The

children’s caregiver remained open to adopting all three girls and was willing to

“continue the visits with the mother and children post adoption.”

       E.     Section 388 petitions.

       On January 7, 2020, mother filed section 388 petitions requesting that the court

grant reunification services for six months and transition the children back into her care

and custody. She reported that she had (1) been granted reunification services in E.B.’s

case (with authorization to have him returned to her care and custody); (2) substantially

complied with her case plan and completed several services; (3) established suitable

housing; (4) maintained employment; and (5) maintained quality visitation with her older

children. Regarding the best interests of the children, she stated she had been “engaged

in programs to benefit her situation.” She further said that once her youngest child was

born, she would continue “on the path to successful reunification with him” and would

“use the tools” she had gained to “successfully reunify” with her daughters.

Additionally, she indicated that her criminal case would conclude shortly, with her

“receiving probation and no custody time.”

       A contested section 366.26 hearing was set, to be heard with mother’s section 388

petitions.




                                             11
       F.     Sections 388 and 366.26 hearing.

       On January 22, 2020, the social worker testified that mother had made significant

progress in her reunification services and had benefited from them. Regarding visitation

between mother and Me. and Mi., she described mother as “very attentive” and having a

“good relationship with both of them.” She depicted the relationship between mother and

the girls as “very loving” and “positive.” In chambers, Me. testified that she enjoyed

spending time with mother, that she was able to talk to her freely, and said they have a

good relationship. She wanted to live with mother because she loves “her a lot” and

because mother keeps her safe. If Me. could be home with mother, her half sisters, and

half brother, she said she would be “1,000 percent happy.” However, if she could not be

with mother, then she wanted to be adopted by her caregiver.

       At the continued hearing on February 4, 2020, mother’s counsel submitted the

following stipulated testimony: Prior to May 2019, mother participated in parenting

classes, anger management classes, and substance abuse classes. She had learned better

parenting and coping skills, was utilizing these skills in her daily life, had maintained

sobriety for well over a year, and was participating in peer support services. After

May 2019, when mother was denied reunification services, she participated in domestic

violence classes, individual therapy, and recovery services, and she had maintained

visitation with the two older girls every week since October 2018. Mother’s son E.B.

was in her care and custody from June through August 2019; she receives services for

him, with an authorization to have him returned to her home; and she attends every visit

and child and family team meeting. Mother moved into her own residence in October


                                             12
2019. She has “an incredible bond with” Me., who “can discuss anything with her,” and

will heed her advice. For example, when mother received Me.’s report card for the 2019

school year, mother “had a long talk with [Me.] and explained to her the importance of

staying focused, maintaining her concentration, and that school was not there to be a

playroom or play around.” Mother has an immense love for all of her children. As to

Mi., mother has consistently attended weekly visitation, Mi. calls her “mommy,” and

shows her affection. During visitation, when mother redirects Mi., she “responds

appropriately.” Mother maintains that it is in the “girls’ best interest to have the Court

order formal services to reunify with all three girls, just as it is with [E.B.], with the goal

of having all four children in her care and custody.” With a grant of services, mother

“could receive an application for a larger residence to ensure that all four children are in

an appropriate residential setting.”

       Mother’s counsel argued that since services had been denied, mother had a baby,

has continued to engage in services on her own initiative, has peer support, and is “on the

cusp of having [E.B.] returned to her care and custody.” He asserted that mother took

responsibility for what happened to My. by pleading guilty in the criminal case. In

response, My.’s counsel, joined by Me. and Mi.’s counsel, noted there had been no

change in circumstances regarding her “protective capacity” because after “receiving

counseling and knowing that the father had abused [My.] in such a significant manner,

mother did re-engage in contact with father.” Regarding My.’s best interest, counsel

argued the child “has no relationship with mother.” DPSS’s counsel joined with the

children’s counsel, adding that mother had failed to carry her burden of proving “by clear


                                              13
and convincing evidence that there’s changed circumstances, and it’s in the minors’ best

interest to grant [the] requested relief.”

       The juvenile court denied mother’s petitions, explaining that mother had

completed services prior to the time they were denied, noting that this case involves

“severe physical abuse that occurred to [My.] at the young age of two months,” and

stating that mother had failed to carry her burden of showing a change of circumstances.

The court also found that it was not in the children’s best interests since they were in a

stable placement, with a caregiver willing to adopt them.

       Continuing with the section 366.26 hearing, mother’s counsel argued that the

application of the beneficial parent-child relationship exception was in the children’s best

interest because mother had maintained consistent contact with Me. and Mi., and there

was a strong emotional connection between mother and Me., whose first choice was to be

with mother. DPSS and the children’s counsel argued that no exception applied to

prevent termination of parental rights. The juvenile court found that the beneficial

parental relationship exception to adoption did not apply, terminated all parental rights,

and ordered adoption as the permanent placement plan. However, the court noted that the

caregiver was willing to continue visitation between mother and Me. and Mi., and added,

“I would just indicate to [DPSS] to have the social worker further discuss that with the

caregiver.”




                                             14
                                      II. DISCUSSION

       Mother argues the juvenile court erred in failing to find that the beneficial parent-

child relationship exception applied to the termination of parental rights under

section 366.26, subdivision (c)(1)(B)(i). We disagree.

       At a permanency planning hearing, once the court finds by clear and convincing

evidence a child is likely to be adopted within a reasonable time, the court is required to

terminate parental rights and select adoption as the permanent plan unless the parent

shows that termination of parental rights would be detrimental to the child under one of

several statutory exceptions. (In re Bailey J. (2010) 189 Cal.App.4th 1308, 1314.) One

exception is the beneficial parent-child relationship exception. (§ 366.26,

subd. (c)(1)(B)(i).)

       “‘To trigger the application of the parental relationship exception, the parent must

show the parent-child relationship is sufficiently strong that the child would suffer

detriment from its termination.’ [Citation.] A beneficial relationship ‘is one that

“promotes the well-being of the child to such a degree as to outweigh the well-being the

child would gain in a permanent home with new, adoptive parents.” [Citation.] The

existence of this relationship is determined by “[t]he age of the child, the portion of the

child’s life spent in the parent’s custody, the ‘positive’ or ‘negative’ effect of interaction

between parent and child, and the child’s particular needs.”’” (In re Marcelo B. (2012)

209 Cal.App.4th 635, 643 (Marcelo B.).)

       Thus, the nature of the relationship between the parent and child is crucial in

determining the existence of a beneficial parent-child relationship exception; it is not


                                              15
sufficient to show that the child derives some benefit from the relationship or shares some

“‘emotional bond’” with the parent. (In re K.P. (2012) 203 Cal.App.4th 614, 621 (K.P.).)

“To overcome the preference for adoption and avoid termination of the natural parent’s

rights, the parent must show that severing the natural parent-child relationship would

deprive the child of a substantial, positive emotional attachment such that the child would

be greatly harmed.” (In re Angel B. (2002) 97 Cal.App.4th 454, 466.) In other words,

the parent must show he or she occupies a “‘parental role’” in the child’s life. (K.P., at p.

621.)

        Appellate courts are divided over the appropriate standard of review for an order

determining the applicability of the beneficial parent-child relationship exception.7 We

review the juvenile court’s findings on the existence of the relationship for substantial

evidence. (In re Bailey J., supra, 189 Cal.App.4th at p. 1314.) Whether “the relationship

is a ‘compelling reason’ for finding detriment to the child” is a “‘quintessentially’

discretionary decision” that we review for abuse of discretion. (Id. at p. 1315; see In re

J.S. (2017) 10 Cal.App.5th 1071, 1080 [applying hybrid standard of review to sibling

bond exception].) This record supports the juvenile court’s conclusion that the beneficial

parent-child relationship exception did not apply.

        Turning to the first prong, the juvenile court determined that mother’s relationship

with Me. and Mi. was not “parental.” According to Me., she no longer felt responsible

for Mi. because since the girls had been placed in foster care, the foster parents took care


        7
        The issue is currently pending before our Supreme Court in In re Caden C.
(2019) 34 Cal.App.5th 87, review granted July 24, 2019, S255839.

                                             16
of Mi. “really well” and, thus, Me. no longer had to be a “mom-sister type person

anymore.” This testimony shows the foster parents, not mother, occupied the parental

role in the children’s lives. Moreover, while it is undisputed that mother consistently

visited Me. and Mi. and had a “positive,” “loving” attachment to them, mother

acknowledges that they never progressed beyond supervision because of her

dysfunctional relationship with father, an abusive partner. However, she argues that her

inability to advance beyond supervised visits is “not a reflection of her capacity to give as

a mother.” But that is not the issue. The issue is her ability to keep the girls safe, given

her decision to remain with father and lie about it to various service providers and the

social worker. Although we do not dispute the love that Me. has for mother, the evidence

does not compel a finding that mother occupies a parental role.

       Mother relies on In re S.B. (2008) 164 Cal.App.4th 289 (S.B.), but that case is

distinguishable. There, a three-year-old child was removed from her father’s custody; the

father immediately acknowledged his drug use, fully complied with his case plan, and

remained drug free. (Id. at p. 298.) The child wanted to live with the father and became

upset when visits ended. (Ibid.) The appellate court concluded the beneficial parent-

child relationship exception applied. (Id. at pp. 298-299.) S.B. does not support mother’s

claim because, unlike the father in S.B., mother consciously failed to alleviate or mitigate

the reason the family had come to the attention of the juvenile court: she had chosen to

maintain her relationship with father and then concealed her choice from service

providers. Moreover, S.B. is confined to its “extraordinary facts.” (In re C.F. (2011)

193 Cal.App.4th 549, 558.) The same court that decided S.B. later stated that S.B. “does


                                             17
not support the proposition a parent may establish the parent-child beneficial relationship

exception by merely showing the child derives some measure of benefit from maintaining

parental contact. As [In re Autumn H. (1994) 27 Cal.App.4th 567, 575] points out,

contact between a parent and child will always ‘confer some incidental benefit to the

child,’ but that is insufficient to meet the standard.” (In re C.F., at pp. 558-559.)

       Regarding the second prong, the case is a close call. There was significant

evidence on both sides of the issue, at least as to Me. However, after carefully reviewing

the record, it cannot be said that the court abused its discretion in concluding that the

benefit of adoption outweighed the benefit of maintaining the parent-child relationship.

       As described in Marcelo B., the beneficial parent-child relationship exception

must be examined on a case-by-case basis, considering the many variables that can affect

the parent-child relationship. Here, Me. (age 12) and Mi. (age 4) have spent most of their

lives living with mother; however, for the entire dependency, the girls had relied solely

on the foster parents to meet their daily needs. As mother notes, Me. had trouble being

separated from mother during the beginning of this dependency. But, by the time of the

section 366.26 hearing, she was happy, stable, and felt safe in her caregiver’s home, and

she preferred adoption by her caregiver if she could not live with mother. More

importantly, she did not want to be separated from her sisters, even if that meant she

could not return to mother’s care.

       Nonetheless, mother contends that “[i]t is difficult to imagine a case in which the

evidence is more crystal clear that the children would be ‘greatly harmed’ if deprived of

their substantial, positive emotional attachment’ with mother.” She asserts that In re


                                              18
Jerome D. (2000) 84 Cal.App.4th 1200 (Jerome D.) “provides well-suited guidance

here.” We disagree. In that case, the child “seemed lonely, sad, and . . . ‘the odd child

out’” in his placement. He wanted to live with his mother and had enjoyed unsupervised

night visits in her home. (Id. at pp. 1206-1207.) There was no woman in his life other

than his mother. (Id. at p. 1207.) A psychologist observed the two together and

concluded “they shared a ‘strong and well[-]developed’ parent-child relationship and a

‘close attachment’ approaching a primary bond.” (Id. at p. 1207.) He opined that if the

relationship were severed, the boy would “grieve and could experience emotional and

behavioral difficulties, and that continued contact would benefit him developmentally.”

(Ibid.) The juvenile court “characterized their relationship as ‘parental,’” (ibid.) and the

Court of Appeal concluded keeping parental rights intact would prevent the child’s

“position as the odd child out in [placement] from becoming entrenched by a cessation of

visits and the loss of his mother while [his half siblings] continued to enjoy visits and

remained [the mother’s] children.” (Id. at p. 1208.)

       Likewise, we reject mother’s comparison of her case to that of In re Amber M.

(2002) 103 Cal.App.4th 681 (Amber M.). In that case, the court reversed the termination

of parental rights where a psychologist, therapists, and the court-appointed special

advocate uniformly concluded “a beneficial parental relationship . . . clearly outweigh[ed]

the benefit of adoption.” (Id. at p. 690.) Additionally, two older children had a “strong

primary bond” with the mother, and the younger child was “very strongly attached to

her.” (Ibid.) If the adoptions had proceeded, the children would have been adopted in

separate groups. (Id. at pp. 690-691.)


                                             19
       In contrast, there is no evidence here that the children shared a primary attachment

to mother such that it would be detrimental to sever the relationship. Of mother’s three

daughters, arguable only one (Me.) shared a primary attachment to her. However, Me.

had adjusted well to her current caregiver’s home and appeared comfortable in that

environment. She was in the same home as her sisters, and all three girls will remain

together because they will be adopted by the same caregiver. We do not doubt that

mother cares deeply for her daughters and has made progress in addressing some of the

issues that led to this dependency; however, unlike Jerome D. and Amber M., there is no

evidence the children would be “greatly harmed” by the termination of the natural parent-

child relationship. (Angel B., supra, 97 Cal.App.4th at p. 466.) We therefore conclude

that mother has not shown that the juvenile court’s findings lacked the support of

substantial evidence or that its exercise of discretion rested on an unsupported factual

basis. In short, the court properly found that the parent-child relationship exception to

adoption did not apply.

                                    III. DISPOSITION

       The orders terminating parental rights are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                McKINSTER
                                                                                Acting P. J.
We concur:

CODRINGTON
                          J.

SLOUGH
                          J.


                                             20